Title: From George Washington to John Henry, 13 January 1797
From: Washington, George
To: Henry, John


                        
                            Dear Sir 
                            January 13th 1797.
                        
                        For want of a Memo. from the Overlooker of my Carpenters (which I thought I had
                            brought with me from Mount Vernon) I am unable to furnish an accurate Bill of the Plank
                            & Scantling my purposes require; but as the former of these never comes amiss to me,
                            I would engage
                        5000 feet of 3/ Inch 2500   Do of 1 1/4 & }as free as possible
 from Sap.
1000   Do of 1 1/2 
                        
                        And should be glad to know from the person in whom you could most confide,
                            whether upon receiving a Bill of Scantling & an additional qty of Plank, after I
                            return home, I could be supplied therewith, delivered at Mount Vernon, & in how
                            short a time after receiving the said Bill—With very great esteem & regard I am—Dr
                            Sir Your Obedt Servant
                        
                            Go: Washington
                            
                        
                    